 398DECISIONS OF NATIONALThe Wackenhut CorporationandHermandad deVigilantesdePuertoRico,Petitioner.Case24-RC-3241January 29, 1968DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn September 28, 1967, the Regional Directorfor Region 24 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe directed an election in a unit of guards and pro-tection employees employed by the Employer inPuerto Rico. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theIntervenor' filed a timely request for review, alleg-ing that the Regional Director misinterpreted anddeparted from officially reported Board precedent.By telegraphic Order dated October 26, 1967, theNationalLaborRelationsBoard granted therequest for review and stayed the election.Thereafter, the Intervenor filed a brief in support ofthe request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record inthis case with respect to the Regional Director'sdetermination under review, including the Inter-venor's brief, and finds as follows:Although the Regional Director found that thePetitioner was not qualified under Section 9(b)(3)of the Act, because of its indirect affiliation with aI International Union United PlantGuard Workers of America (UPG-WA) and its Local No.112, intervened on the basis of its contractual in-terest in the unit.2 Schenley Distilleries, Inc.,77NLRB 468;GeneralMotors Corpora-tion,77 NLRB 1029;Willcox ConstructionCo., Inc.,87 NLRB 371,LABOR RELATIONS BOARDlabor organization representing nonguards, to becertified as the statutory representative of the guardunit herein, he nevertheless ordered an election onits petition, stating that in the event it won the elec-tion only the arithmetical results would be certified.In so doing, the Regional Director relied upon theWilliam J. Burnscase (138 NLRB 449) wherein theBoard directed an election on a petition filed by aunionwhich qualified to be certified as therepresentative of a guard unit and also placed on theballot the name of the incumbent union which wasnot so qualified, with the caveat that only thearithmetical results would be certified if the latterwon the election.Clearly, the cited case is not here applicable, forthe petitioning union therein was qualified under theAct to invoke the statutory processes thereof toresolve the question concerning representation inthe guard unit through the election process. In plac-ing the nonqualified incumbent union on the ballotfor the stated limited purpose of computing anarithmetical result, the Board merely held that inconnection with a properly directed election suchaction was not proscribed by Section 9(c)(3). How-ever, there is no warrant under the Act to expendthe Board's resources to resolve an alleged questionconcerning representation raised by a labor or-ganization, like the Petitioner, which cannot be cer-tified under the Act as a statutory representative.2Accordingly, we find no question concerningrepresentation within the meaning of the Act andshall dismiss the petition herein.ORDERIt is hereby ordered that the petition filed hereinbe, and it herebyis, dismissed.373-374;TheMagnavox Company,97NLRB 1111. See alsoInternationalHarvester Co., Wisconsin Steel Works,145 NLRB 1747,1751, wherethe Board granted a motion to revoke certification of a unionwhich, subsequentto certification, became indirectly affiliated with a non-guard union.The cases cited by the Regional Directorare inapposite.169 NLRB No. 67